Citation Nr: 1702953	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-15 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.   Entitlement to a rating in excess of 10 percent for degenerative disc disease, C4-C5, C5-6 with strain.

2.   Entitlement to a rating in excess of 10 percent for right knee osteoarthritis, status post anterior cruciate ligament (ACL) reconstruction and medial meniscus tear repair.

3.   Entitlement to a compensable rating for residual scar, status post ACL reconstruction and medial meniscus repair, right knee.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from January 2002 to January 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran was scheduled for a Board videoconference hearing September 2016.  The Veteran did not report to the hearing or report good cause for not appearing.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported a worsening of symptoms of his cervical spine, right knee, and surgical scars.  See May 2013 VA Form 9.  In a December 2016 informal hearing presentation, the Veteran's representative contended that there was no pertinent medical evidence of record available to discern the current level of severity of the Veteran's service-connected disabilities.  Indeed, the most recent entry in the VA treatment records is dated in 2007 and was last afforded a VA examination in September 2012.

Based on the Veteran's reports of a worsening of symptomatology since the last a VA examination in September 2012, new VA examinations are necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.   Obtain any outstanding VA treatment records and associate them with the claims file.

2.   After completing the above development to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his service-connected cervical spine disability.  The claims file and a copy of this Remand must reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should report the ranges of motion in degrees.  Range of motion should be tested actively and passively, in weight bearing and nonweight bearing, and after repetitive use.  

The examiner should reports whether there is additional range of motion loss due to any of the following: (1) flare-ups; (2) pain; (3) weakness; (4) fatigability, or (5) incoordination.  

If so, the examiner is asked to describe the additional loss, in degrees.  

If the Veteran reports flare-ups, the examiner should record the Veteran's reports of limitation of motion during these episodes, and opine whether the disability shown on examination is consistent with the Veteran's reports.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also report any neurologic disability associated with the cervical spine disability and its severity.

The Veteran is competent to report his symptoms and history, and his reports must be considered in formulating any opinions concerning the severity of his neck disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

3.   Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee and scar disabilities.  The claims file and a copy of this Remand must reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should report the ranges of motion in degrees.  Range of motion should be tested actively and passively, in weight bearing and nonweight bearing, and after repetitive use for both the right and left knee.  

The examiner should reports whether there is additional range of motion loss due to any of the following: (1) flare-ups; (2) pain; (3) weakness; (4) fatigability, or (5) incoordination.  

If so, the examiner is asked to describe the additional loss, in degrees.  

If the Veteran reports flare-ups, the examiner should record the Veteran's reports of limitation of motion during these episodes, and opine whether the disability shown on examination is consistent with the Veteran's reports.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also report any neurologic disability associated with the cervical spine disability and its severity.

The examiner must measure the size of the scars and indicate whether the scars are painful, unstable, deep or superficial, and linear or non-linear.  

The examiner is also asked to address whether there are any disabling effects from the service- scars.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his right knee and scar disabilities.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

4.   If any benefit sought on appeal remains denied, issue a supplemental statement of the case before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

